Citation Nr: 1713789	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to December 1971.  He had subsequent service in the Army National Guard, Air National Guard, and Army Reserve, including periods of active duty for training from June 1986 to September 1986, and active duty from March 2003 to June 2003 (under 10 U.S.C. 12302).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not manifest during service or within one year of separation from any period of active duty or ADT.  The hypertension is unrelated to service, including active duty and ADT.

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, including active duty service and ADT, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The Board finds that a December 2010 notice letter fully satisfied the notice requirements of the VCAA.  The letter explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, all of the Veteran's service treatment records, personnel records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when the record "(A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  

The Veteran was afforded a VA examination in April 2015.  The VA examiner reviewed the claims file, interviewed the Veteran, elicited a history from him, examined him, and provided adequate rationales for his conclusions.  Therefore, the Board finds the examination report is adequate upon which to base a decision on the claims.

In October 2014, the Board remanded the claim so that the Veteran's service could be verified, he could have an opportunity to identify any outstanding treatment records, and so that he could be provided with a VA examination.  Pursuant to the Board's remand directives, his personnel records were obtained, which verify his periods of active duty and ADT, he identified private treatment records that have been associated with the claims file, and he was afforded the April 2015 VA examination, which examiner answered all of the questions posed by the Board.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ADT).  With respect to periods of inactive duty for training (IDT), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which period is one year in the case of hypertension.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Hypertension is not, however, among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide exposure.  In fact, Note 2 to 38 C.F.R. § 3.309(e) specifically provides that it "does not include hypertension."  The Veteran may nevertheless show entitlement to service connection for hypertension on a direct basis, including as due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran served on active duty in the Army from January 1969 to December 1971.  He had subsequent service in the Army National Guard, Air National Guard, and Army Reserve, including ADT from June 1986 to September 1986, and active duty from March 2003 to June 2003 (10 U.S.C. 12302).  See DD Forms 214.  

His records from the Army National Guard (NJ) also indicate possible ADT from July 1978 to August 1978.  See NJ National Guard records, received January 2011 at p.47.

The Veteran essentially claims that he has hypertension due to his various types of service over between 1969 and 2010.  See Notice of Disagreement, July 2011.  

In the alternative, the Veteran appears to allege that he has hypertension due to herbicide exposure, albeit not entirely clear whether his intent was to allege herbicide exposure only with regard to an unrelated heart condition claim.  See Statement, December 2010; Claim, October 2010.  Regardless, the Board will address this alternate theory of entitlement based on herbicide exposure.

As an initial matter, as noted above, service connection may be awarded for diseases incurred during periods of active duty and ADT, but not IDT.  See 38 U.S.C.A. §§ 101(24), 1110, 1131.  Therefore, the primary question in this case is whether the Veteran incurred hypertension during his period of active duty from January 1969 to December 1971, ADT from June 1986 to September 1986, or active duty from March 2003 to June 2003.  To avoid any unnecessary delay in rendering a final decision in this matter, the Board will also consider for purposes of this decision only (arguendo) his service from July 1978 to August 1978 as ADT as well.

Regarding his alleged herbicide exposure, the Board acknowledges that the Veteran's DD Form 214 shows that he served in Vietnam from July 1969 to July 1970; therefore, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6).  Hypertension is not, however, among those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide exposure.  In fact, Note 2 to 38 C.F.R. § 3.309(e) specifically provides that it "does not include hypertension."  The Veteran may nevertheless show entitlement to service connection for hypertension on a direct basis, including as due to herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records from his period of active duty do not show any diagnosed hypertension or elevated blood pressure readings.  No hypertension or elevated blood pressure was noted on his October 1971 separation examination report relating to his period of active duty.  See p.38 of 44.

Subsequently, a June 1985 report of medical history shows the Veteran checked the box reporting he had high blood pressure, and the physician noted the Veteran was not prescribed blood pressure medication.  See STRs, received October 2014 at p.40 of 102.  The June 1985 examination report shows his blood pressure was 130/80.  See p.53 of 102.  A June 1986 follow-up treatment record notes the Veteran was found to have elevated blood pressure when giving blood, a 5-day blood pressure check was within normal limits (albeit one of the five readings was 124/90), he had no history of hypertension, he was advised to stop smoking and decrease his salt intake, and an impression of normotensive was recorded.  See p.2 and 5 of 102.  A July 1986 record shows he had a follow up appointment for his blood pressure and trying to quit smoking.  His blood pressure was 120/74.  A diagnosis of normotensive was continued, and he was advised to maintain a low salt diet and to have his blood pressure checked intermittently.  See p.98 of 99.  A July 1986 dental record shows the Veteran, in response to a question as to whether he had been under a doctor's care in the past year, answered "yes" with regard to his blood pressure.  The dentist noted that the Veteran's blood pressure had been elevated one day and a work-up was initiated, but that his blood pressure was "normal."  See STRs, received October 2014 at p.16 of 16.  A subsequent June 1992 report of medical history shows the Veteran checked the box for high blood pressure, and the clinician noted "high blood pressure 1986" but notated that the Veteran was not prescribed medication.  The June 1992 examination report shows his blood pressure was 122/82.  See p.38 of 102.  An October 1997 report of medical history shows the Veteran again checked the box for high blood pressure, and the clinician noted the Veteran had high blood pressure and was taking Adalat CC and Nifedipine.  See p.20 of 102.  A March 2003 examination report shows that his blood pressure readings were 150/90, 150/80, and 150/90.  See STRs, received October 2014 at p7 of 91.  A May 2003 separation report of medical assessment shows the Veteran reported he was prescribed Norvasc.  See p.32 of 91.  

More recent private treatment records from Sanford Family Medicine show the Veteran has been followed for diagnosed hypertension.  A May 2010 record shows that the Veteran reported a history of hypertension for 15 years (i.e., since 1995), and taking Caduet for eight years.  See STRs, received October 2014 at p.11 of 41.

The Veteran was afforded a VA examination relating to his claim in April 2015.  Ultimately, the VA examiner opined that it is less likely than not that the Veteran's hypertension is related to his periods of active service or ADT.  The VA examiner reasoned that the earliest documentation in the records for high blood pressure or hypertension was in October 1997, when he was using Nifedipine, there was no ongoing care established prior to that date, and that the examiner was unable to find any nexus to his active service.  The examiner noted several risk factors for hypertension, including a high sodium diet, diabetes, obesity, and a family history.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension is related to his service.  The Board finds the opinion of the April 2015 VA examiner to be the most probative evidence of record regarding the etiology of the Veteran's hypertension, which opinion is uncontradicted by any other medical opinion.  Moreover, as shown above, no high blood pressure or hypertension was shown during the Veteran's period of active duty from 1969 to 1971, nor was it shown in 1978 assuming arguendo he had a period of ADT.  With regard to the Veteran's period of ADT in 1986, the records show that in June 1986, after an elevated blood pressure reading, a 5-day blood pressure check revealed readings "within normal limits," and he was diagnosed as "normotensive."  In July 1986, he was again diagnosed as "normotensive."  Also, in July 1986, the dentist noted his blood pressure was "normal."  It was not until October 1997 that the Veteran was shown to be prescribed medication for blood pressure control.  This timeline is consistent with the Veteran's own report to his private physician in May 2010 at Sanford Family Medicine that he had a 15-year history of hypertension, i.e., since around 1995.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  Regardless as to whether the Veteran's hypertension began around 1995 or 1997, neither time was during a period of active duty or ADT.  While the Board acknowledges that during his five-day check in June 1986, one of his readings was 124/90, his diastolic blood pressure readings during that period of ADT were not shown to be predominantly 90 or greater, and his systolic was not predominantly 160 or greater.  Rather, there was only one of several readings showing diastolic of 90.  There is also no medical evidence linking the Veteran's hypertension to his presumed herbicide exposure, and to the extent the Veteran may be considered to have alleged such, the Board finds such a contention to have low probative value based on the lack of any rationale.

The Board adds that there is no reliable evidence of hypertension, or characteristic manifestations of hypertension, during any period of active duty or active duty for training, or within one year of active service.  See 38 C.F.R. § 3.309(a).  Clearly, he reported a history of high blood pressure in 1985 and there was an elevated reading in June 1986.  However, other blood pressure readings were normal and he did not have characteristic manifestations sufficient to identify or "note" hypertension.  Furthermore, he did not manifest hypertension within one year of separation.  In addition, any assertion of continuity is refuted by the repeated normotensive readings.

The Board acknowledges that the Veteran's lay report in June 1986, and previously in June 1985, that he had "high blood pressure."  The Board acknowledges that the Veteran is certainly competent to report facts within his personal observation, such as his symptomatology, or what he was told by another physician.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the Veteran did not report in June 1986 (during ADT) symptoms of hypertension, or that he was told by a physician that he had hypertension.  Rather, he reported to a physician in service that he had high blood pressure, but after a five-day check, he was ultimately diagnosed as normotensive, not hypertensive, based on objective findings.  There is simply no evidence of hypertension until at least 1995 or 1997, which was not during a period of active duty or ADT.  The Board ultimately places more weight on the objective medical findings than the Veteran's lay opinion, which was not supported by the objective medical evidence.  Moreover, as noted above, the Veteran himself admitted to a clinician in 2010 that he had hypertension for 15 years, i.e., since around 1995, which is inconsistent with an assertion that it began during a period of active service prior to.

The Board acknowledges that the Veteran has presumed herbicide exposure based on his Vietnam service, that his recent private treatment records show diagnosed diabetes mellitus, and that the April 2015 VA examiner noted that medical literature showed diabetes as a risk factor for hypertension.  If interested, the Veteran is free to file a claim for service connection for diabetes mellitus, and then to request reopening of his claim for service connection for hypertension as secondary to diabetes mellitus.

In summary, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension, and that service connection may not be presumed; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran also claims entitlement to service connection for a bilateral knee disorder.  He essentially alleges he has a bilateral knee disorder due to years of marching, PT testing, and jumping into and out of various types of equipment during his periods of active duty, ADT, and IDT over the course of several years from 1969 to 2010.  See Notice of disagreement, July 2011.

By way of background, associated with the Veteran's service treatment records is a copy of a July 1991 letter from a private physician, Dr. S.W., that shows the Veteran was examined and diagnosed with left knee chondromalacia with strain of the medial, lateral, and co-lateral ligaments.  See STRs, received October 2014 (set 4) at p.95.  Subsequently, he had a period of IDT in August 1991.  See Personnel Records, December 2014 at p.95-96 of 204.  July 1993 service treatment records show that the Veteran complained of his knees hurting, he was diagnosed with bursitis, and x-rays were ordered.  See STRs, received October 2014 (set 9) at p.67.  The x-rays on that date showed joint spaces to be well-maintained, and the impression on the report was "right and left within normal limits."  See STRs, received October 2014 (set 9) at p.65.  A subsequent July 1993 letter from his private physician, Dr. S.W., reflects he reviewed the x-rays and the diagnosis of bursitis was continued.  See STRs, received October 2014 (set 9) at p.69.  September 1993 and October 1993 service treatment records show he was referred for orthopedic evaluation, and his x-rays were reviewed and bilateral patellofemoral syndrome and early degenerative joint disease (DJD) were diagnosed.  See STRs, received October 2014 (set 9) at p.71-72; (set 4) at p.84.  The Board acknowledges that he was subsequently on several profiles due to his knee conditions.  See, e.g., STRs, received October 2014 (set 8) at p.5-8.  As previously noted, the Veteran entered into a period of active duty in March 2003.  A March 2003 examination report shows that "knee arthritis" was noted.  See STRs, received October 2014 (set 9) at p.6.  

The Board adds that the Veteran's personnel records show no active service between 1991 and 1993.  See DA Form 2-1 (STRs), received October 2014 (set 5) at p.8-10.  It is not entirely clear, however, whether the Veteran had any periods of IDT in July 1991 or between July 1993 and October 1993.  

The Veteran's private treatment records from Sanford Family Medicine do not show any treatment for a knee condition.

The April 2015 VA examination report shows the examiner acknowledged he considered the service treatment records, but opined that the Veteran had no current knee condition.  The Board notes, however, that no x-rays were taken in connection with the examination to rule-out any DJD or arthritis.  

The Board finds that this matter should be remanded to obtain clarification as to whether the Veteran had any periods of IDT in July 1991 when he was diagnosed with left knee chondromalacia, or between July 1993 and October 1993 when he was diagnosed with bilateral knee patellofemoral syndrome and early DJD.  

Also, the Veteran should be afforded a new VA examination, including with x-rays and any other necessary diagnostic testing, to clarify whether he has any current knee condition, and if so, whether it is related to his service, including to address the Veteran's contention that his knee conditions are due to his several years of service between 1969 and 2010 in the Army, Army National Guard, Air National Guard, and Army Reserve.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Army Reserves as to the Veteran's periods of IDT, particularly whether he had any IDT in July 1991, or between July 1993 and October 1993.  

[The Board notes that personnel records show he served in the Army Reserves from December 1971 to December 1973, and later from June 1985 to November 2010].  

2.  After the above development has been completed, afford the Veteran a new VA examination to address the nature and etiology of his claimed bilateral knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  X-rays must be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any knee disorder found on examination is related to the Veteran's service, including his period of active duty from January 1969 to December 1971, ADT from June 1986 to September 1986, and active duty from March 2003 to June 2003.  

The examiner should address the Veteran's contention that he has a bilateral knee disorder due to years of marching, PT testing, and jumping into and out of various types of equipment during his periods of active duty, ADT, and IDT over the course of several years from 1969 to 2010.

Also, ask the VA examiner to clarify whether any knee disorder diagnosed on examination constitutes a disability resulting from a disease, or from an injury.  Any opinion must be accompanied by a complete rationale.  

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


